          Case 2:18-cv-01643-JAD-BNW Document 21-1 Filed 05/21/19 Page 1 of 1



 1

 2
                             UNITED STATES DISTRICT COURT
 3
                                  DISTRICT OF NEVADA
 4

 5
     YOHVAUGHN BROWN,                            )    Case No. 2:18-cv-01643-JAD-BNW
                                                 )
 6                 Plaintiff,                    )    [PROPOSED] ORDER OF REMAND
 7         vs.                                   )    PURSUANT TO SENTENCE FOUR
                                                 )    OF 42 U.S.C. § 405(g) AND FOR
 8
     NANCY A. BERRYHILL,                         )    ENTRY OF JUDGMENT
 9   Acting Commissioner of Social               )
     Security,                                   )
10                                                                  ECF No. 21
                                                 )
11                 Defendant.                    )
12                                               )
13
            Based upon the parties’ Stipulation to Voluntary Remand Pursuant to
14
     Sentence Four of 42 U.S.C. § 405(g) and to Entry of Judgment (“Stipulation to
15
     Remand”), and for cause shown, IT IS HEREBY ORDERED that the above-
16

17
     captioned action be remanded to the Commissioner of Social Security for further

18
     proceedings consistent with the terms of the Stipulation to Remand.
19         And with
          And   with good
                     good cause
                           cause appearing
                                  appearing and
                                             and no
                                                  no reason
                                                      reason toto delay,
                                                                  delay, IT
                                                                          IT IS
                                                                              IS HEREBY
                                                                                 HEREBY
20
     ORDERED,
     ORDERED, ADJUDGED
                   ADJUDGED AND  AND DECREED          that
                                                      that the
                                                            the Clerk
                                                                Clerk of
                                                                       of Court
                                                                           Court is
                                             _________________________________
                                        DECREED                                   is directed
                                                                                     directed to
     ENTER
     to ENTER
     Dated:   FINAL
                 FINALJUDGMENT
                         JUDGMENT    in favor  of District
                                             U.S.
                                        in favor  plaintiff
                                                  of         andand
                                                           Judge
                                                     plaintiff    against
                                                                 Jennifer  defendant,
                                                                          A.
                                                                     against Dorsey
                                                                               defendant,
                                              ___________________________________
21
     reversing the final decision of the     Dated: May 22,DENY
                                         Commissioner,        2019 ALL PENDING
                                              HON. BRENDA WEKSLER
     reversing the final decision of the Commissioner.
22   MOTIONS [ECF No. 17] as moot, andUnited   CLOSE       THIS
                                                       States    CASE. Judge
                                                               Magistrate
23
                                                     _________________________________
                                                                    _________
                                                                            ____
                                                                               ___________
                                                                                        _
24                                                   U.S. District Judge
                                                                    udg
                                                                     dge Je
                                                                     dg    JJennifer
                                                                             ennifer
                                                                                   er A.
                                                                                   er A D Dorsey
                                                     Dated: May 22, 2019
25

26

27

28




                                                  1
